Appeal by defendant from a judgment of the Supreme Court, Bangs County, rendered August 9, 1965, convicting him of robbery in the third degree (unarmed), upon his plea of guilty, and sentencing him to serve a prison term of 5 to 10 years as a second felony offender. Defendant’s only contention on this appeal is that the sentence imposed was excessive. Judgment affirmed. In our opinion, the sentence was not excessive under the circumstances presented. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.